Exhibit 10.29
SECOND AMENDMENT TO LEASE
     This Second Amendment to Lease (this “Second Amendment”) is made this 19th
day of January, 2009 by and between 1200 ENTERPRISES LLC (“Lessor”) and
SUPERCONDUCTOR TECHNOLOGIES, INC. (“Lessee”).
Recitals
     A. Lessor and Lessee are parties to that certain Standard
Industrial/Commercial Multi-Tenant Lease Net dated 1 June 2001 (the “Lease”) for
the premises commonly known as 460 Ward Drive, Suites A, B, D, F and
approximately one-half of Suite E, Santa Barbara, California as more
particularly described in the Lease (the “Premises”).
     B. Lessor and Lessee were parties to that certain Standard
Industrial/Commercial Multi-Tenant Lease Net dated 22 January 2003 (the
“Warehouse Lease”) for the premises commonly known as 460 Ward Drive, Suite C,
Santa Barbara, California as more particularly described in the Warehouse Lease
(the “Warehouse Premises”). The Warehouse Lease was amended by a First Amendment
to Lease dated 22 March 2004 (the “Warehouse Amendment”). On or about 1
October 2007, the Lease was amended by a First Amendment to Lease (the “First
Amendment”) which incorporated the Warehouse Premises into the Premises, the
Warehouse Lease and the Warehouse Amendment were terminated, and the rent
provisions of the Lease were amended accordingly.
     C. Lessor and Lessee have agreed that Lessee has exercised its first option
to extend the Lease pursuant to paragraph 50.
     D. Lessor and Lessee have agreed to a fair market rent which will be
effective with this Second Amendment and to modify the provisions related to
annual adjustment of rent.
     E. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Lease.
     NOW, THEREFORE, in consideration of the mutual covenants of the respective
parties thereto, it is agreed as follows:
     1. Amendment of Lease. The Lease is hereby amended as follows:

  1.1   The Expiration Date in Paragraph 1.3 is hereby amended to be “30
November 2016.”     1.2   Paragraph 1.5 is hereby amended to read as follows:
“Base Rent: Ninety One Thousand, Six Hundred & Ninety Nine and 40/100 Dollars
($91,699.40) per month (“Base Rent”), payable on the first (1st) day of each
month commencing 1 February 2009 (also see Paragraph 4). The Base Rent shall be
subject to adjustment on an annual basis on 1 December 2009 and on the same day
of every year thereafter (the “Adjustment Date”). The adjustment of the Base
Rent shall be calculated as follows:

For the Adjustment Date on 1 December 2009 and 2010:
(1) The rent in effect as of the Adjustment Date in each year shall be increased
by the greater of (A) zero percent (0.0%); or (B) the percentage increase, if
any, in the Consumer Price Index (All Items for All Urban Consumers 1982-84 =
100 Base), of the United States Department of Labor, Bureau of Labor Statistics
for the Los Angeles-Anaheim-Riverside,

 



--------------------------------------------------------------------------------



 



California area for the twelve-month period ending on the immediately proceeding
September 30th (the “Index). The calculation pursuant to subparagraph (B) shall
be made according to the following formula:

  X = A x B/C     X = Adjusted Base Rent     A = Base Monthly Rent in effect as
of the Adjustment Date     B = The monthly index in effect for the twelve-month
period ending on the immediately preceding September 30th (the “Adjustment
Index”)     C = The monthly index in effect for the twelve-month period ending
on September 30th one year prior to the Adjustment Index (the “Base Index”)

The monthly Base Rent as so increased shall be payable for each month commencing
with the Adjustment Date and continuing until the next Adjustment Date. In no
event, however, shall the CPI Adjusted Base Rent be less than the rent payable
for the month immediately preceding the Adjustment Date.
(2) If the Index is discontinued or revised during the term of this lease, such
other government Index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.
(3) In not event shall the Adjusted Base Rent increase by greater than two
percent (2.0%) per annum.
For the Adjustment Date on 1 December 2011 and each year thereafter:
(1) The rent in effect as of the Adjustment Date in each year shall be increased
by the greater of (A) one percent (1.0%); or (B) the percentage increase, if
any, in the Consumer Price Index (All Items for All Urban Consumers 1982-84 =
100 Base), of the United States Department of Labor, Bureau of Labor Statistics
for the Los Angeles-Anaheim-Riverside, California area for the twelve-month
period ending on the immediately preceding September 30th (the “Index”). The
calculation pursuant to subparagraph (B) shall be made according to the
following formula:

  X = Ax B/C     X = Adjusted Base Rent     A = Base Monthly Rent in effect as
of the Adjustment Date     B = The monthly index in effect for the twelve-month
period ending on the immediately preceding September 30th (the “Adjustment
Index”)     C = The monthly index in effect for the twelve-month period ending
on September 30th one year prior to the Adjustment Index (the “Base Index”)

The monthly Base Rent as so increased shall be payable for each month commencing
with the Adjustment Date and continuing until the next Adjustment Date. In no
event, however, shall the CPI Adjusted Base Rent be less than the rent payable
for the month immediately preceding the Adjustment Date.
(2) If the Index is discontinued or revised during the term of this lease, such
other government Index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.
(3) In no even shall the Adjusted Base Rent increase by greater than four
percent (4.0%) per annum.

 



--------------------------------------------------------------------------------



 



     2. Effective Date. The “Effective Date” of this Amendment shall be 1
February 2009.
     3. Miscellaneous.

  3.1   This Amendment shall be construed in accordance with, and all disputes
hereunder shall be governed by, the internal laws of the State of California,
venue in the County of Santa Barbara.     3.2   In the event of any controversy
or dispute arising out of this Amendment, the prevailing party or parties shall
be entitled to recover from the nonprevailing part or parties, reasonable
expenses, including, without limitation, attorneys’ fees and costs actually
incurred.     3.3   Should any provision of this Amendment be declared or
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms, or provisions shall not be affected thereby and such illegal or
invalid part, term or provisions shall be deemed not to be a part of this
Amendment.     3.4   This Amendment sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.     3.5   Each part to this Agreement hereby represents and warrants
that it has the legal power, right and authority to enter into this Agreement
and to consummate this transaction and that it has not assigned any of its
rights under the Sublease to any third party.     3.6   This Amendment may be
executed in several counterparts and any and all such executed counterparts
shall constitute one agreement binding upon the parties hereto.     3.7   This
Amendment shall be binding on and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first written above.

              “Lessor”   “Lessee”
 
            1200 ENTERPRISES LLC   SUPERCONDUCTOR TECHNOLOGIES, INC.
 
           
By:
  /s/ Carol Vernon   By:   /s/ Jeffrey A Quiram
 
           
 
            Print Name: Carol Vernon   Print Name: Jeffrey A Quiram Date:
February 12, 2009   Date: February 10, 2009

 